      Case 2:19-cv-00573-GBW-CG Document 78 Filed 08/27/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DEANDRA SHONTRELL
GATEWOOD, et al.,

             Plaintiffs,

v.                                                      CIV No. 19-573 GBW/CG

THE ESTATE OF JASON E. THOMPSON,
individually and as agent of THOMPSON
OILFIELD HAULING SERVICES, LLC, et al.,

             Defendants.

                     ORDER TO SUBMIT CLOSING DOCUMENTS

      THIS MATTER is before the Court on notice that this case has settled. IT IS

THEREFORE ORDERED that the parties submit closing documents no later than

9/26/2020. Any request for an extension must be submitted in writing to the Court in the

form of a motion.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
